                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TISHA HILARIO,                                     Case No. 20-cv-05459-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANT'S
                                                 v.                                         MOTION TO DISMISS
                                   9

                                  10     ALLSTATE INSURANCE COMPANY,                        Dkt. No. 19
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Plaintiff Tisha Hilario brings this action on behalf of herself and a putative class of

                                  15   California home insurance policyholders against defendant Allstate Insurance Company

                                  16   (“Allstate”), challenging Allstate’s alleged method for calculating a home’s square footage. She

                                  17   alleges that Allstate improperly double counts the square footage of policyholders’ garages when

                                  18   determining the total square footage of a property and charges policyholders inflated premiums

                                  19   based on these incorrect figures. She brings claims for (i) breach of contract; (ii) breach of the

                                  20   implied warranty of good faith and fair dealing; and (iii) violation of Cal. Bus. & Prof. Code §

                                  21   17200, et seq. (the “UCL”).

                                  22          Allstate moves to dismiss all three of her claims for failure to state a claim under Rule

                                  23   12(b)(6). As discussed in detail below, Hilario’s contract-based claims fail because she alleges

                                  24   misconduct that predates any alleged contractual obligation. Her UCL claim, which sounds in

                                  25   fraud, fails to meet the heightened particularity requirements of Rule 9(b). For these reasons,

                                  26   Allstate’s motion to dismiss GRANTED. Hilario will have 30 days leave to amend.

                                  27
                                  28
                                            Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 2 of 16




                                   1                                              BACKGROUND

                                   2   I.        HILARIO’S INSURANCE POLICY
                                   3             Plaintiff Tisha Hilario is a San Francisco resident and homeowner. Dkt. No. 1, (“Compl.”)

                                   4   ¶ 3. Her home has been covered by an Allstate homeowners insurance policy since at least

                                   5   February 2020, under policy number 914140656. Id.; Compl., Ex. A. Hilario alleges that Allstate

                                   6   overcharged her by using an incorrect, inflated square footage of her home to calculate her home

                                   7   insurance premiums. Compl. ¶ 21. Specifically, Hilario alleges that the correct square footage of

                                   8   her home is 1154 square feet, comprising 862 square feet of total finished living space and 288

                                   9   square feet from an attached single-car garage. Id. ¶¶ 20-21. However, Hilario’s insurance policy

                                  10   lists the square footage of her home as 1438 square feet. Id. ¶ 19. She asserts that Allstate double

                                  11   counted the 288 square feet of garage space when calculating the total square footage of her home

                                  12   to reach this allegedly incorrect 1438 square feet figure. Id. ¶¶ 19-21.
Northern District of California
 United States District Court




                                  13             On information and belief, Hilario alleges that since at least January 2019, Allstate has

                                  14   been systematically overcharging California policyholders by knowingly double counting garage

                                  15   space when calculating the total square footage used to determine their home insurance premiums

                                  16   and CEA earthquake policy premiums. Id. ¶¶ 1, 16-17.

                                  17   II.       POLICY DISCLOSURES
                                  18             Hilario’s homeowners insurance policy contains several statements relevant to this

                                  19   litigation. On the first page of the insurance policy a bolded paragraph in the right-hand margin

                                  20   states:

                                  21             Some of all of the information on your Policy Declarations is used in the rating of
                                                 your policy or it could affect your eligibility for certain coverages. Please notify us
                                  22             immediately if you believe that any information on your Policy Declarations is
                                                 incorrect. We will make corrections once you have notified us, and any resulting
                                  23             rate adjustments, will be made only for the current policy period or for future
                                                 policy periods. Please also notify us immediately if you believe any coverages are
                                  24             not listed or are inaccurately listed.
                                  25   Compl., Ex. A, Policy Declarations at 1. In addition, the policy section titled “Coverage

                                  26   Changes” states, in part:

                                  27             The coverage provided and the premium for the policy is based on information you
                                                 have given us. You agree to cooperate with us in determining if this information is
                                  28             correct and complete. You agree that if this information changes, is incorrect or
                                                                                           2
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 3 of 16



                                                 incomplete, we may adjust your coverage premium accordingly during the policy
                                   1             period.
                                   2   Compl., Ex. A, Policy at 4. Near the end of the policy, a section titled “Suit Against Us”

                                   3   states:

                                   4             No suit or action can be brought against us unless there has been full compliance with
                                                 all the terms of this policy.
                                   5
                                       Id. at 24.
                                   6
                                       III.      HILARIO’S CLAIMS
                                   7
                                                 Hilario brings this action individually and on behalf of a putative class of California
                                   8
                                       Allstate home insurance policyholders who have at least one garage. Compl. ¶ 1. She brings
                                   9
                                       claims for (i) breach of contract; (ii) breach of implied covenant of good faith and fair dealing; and
                                  10
                                       (iii) unlawful or unfair business practices under Cal. Bus. & Prof. § 17200, et seq.
                                  11
                                                 All of Hilario’s claims are brought on behalf of a putative class which Hilario seeks to
                                  12
Northern District of California




                                       define as:
 United States District Court




                                  13
                                                 All Allstate California policyholders from August 5, 2016 to the present with at least
                                  14             one built-in garage who paid premiums for homeowners or renters insurance to
                                                 Allstate.
                                  15
                                       Id. at ¶ 23. She also seeks to represent one sub-class defined as:
                                  16
                                                 All class members who had earthquake coverage in California.
                                  17
                                       Id.
                                  18
                                                                                LEGAL STANDARD
                                  19
                                                 Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint
                                  20
                                       if it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive a
                                  21
                                       Rule 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state a claim to relief
                                  22
                                       that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is
                                  23
                                       facially plausible when the plaintiff pleads facts that “allow the court to draw the reasonable
                                  24
                                       inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
                                  25
                                       678 (2009) (citation omitted). There must be “more than a sheer possibility that a defendant has
                                  26
                                       acted unlawfully.” Id. While courts do not require “heightened fact pleading of specifics,” a
                                  27
                                       plaintiff must allege facts sufficient to “raise a right to relief above the speculative level.”
                                  28
                                                                                           3
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 4 of 16




                                   1   Twombly, 550 U.S. at 555, 570. However, under Federal Rule of Civil Procedure 9(b), a party

                                   2   must “state with particularity the circumstances constituting fraud or mistake,” including “the

                                   3   who, what, when, where, and how of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA,

                                   4   317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks omitted). “Rule 9(b) requires only

                                   5   that the circumstances of fraud be stated with particularity; other facts may be pleaded generally,

                                   6   or in accordance with Rule 8.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 992

                                   7   (9th Cir. 2011).

                                   8          In deciding a motion to dismiss for failure to state a claim, the court accepts all of the

                                   9   factual allegations as true and draws all reasonable inferences in favor of the plaintiff. Usher v.

                                  10   City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). But the court is not required to accept as

                                  11   true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                  12   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). If the court
Northern District of California
 United States District Court




                                  13   dismisses the complaint, it “should grant leave to amend even if no request to amend the pleading

                                  14   was made, unless it determines that the pleading could not possibly be cured by the allegation of

                                  15   other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                  16                                               DISCUSSION

                                  17          Breach of Contract
                                  18          Under California law the elements for a breach of contract claim are: (1) the existence of a

                                  19   contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach, and (4)

                                  20   damages to plaintiff as a result of the breach. See CDF Firefighters v. Maldonado, 158 Cal. App.

                                  21   4th 1226, 1239 (2008). Here, Allstate argues that Hilario’s breach of contract claim fails because

                                  22   Hilario failed to perform her obligations under the policy to notify Allstate of any errors in her

                                  23   policy declaration. Dkt. No. 19 (“Mot.”) at 4-5. While the parties’ briefing focuses entirely on

                                  24   this issue, I conclude that Hilario’s contract claim fails for the simpler reason that it does not

                                  25   adequately allege a breach of the contract.

                                  26          Hilario asserts that Allstate breached the terms of her homeowners insurance contract

                                  27   because the contract provides that “the premium for the policy is based on information you have

                                  28   given us” but Allstate allegedly used an incorrect formula to calculate her home’s total square
                                                                                          4
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 5 of 16




                                   1   footage. Complaint ¶ 40. This language does not appear to create a contractual obligation on

                                   2   Allstate’s part – rather it appears to be a representation regarding how Allstate determined the

                                   3   premiums that are listed in the contract. To the extent the representation is false, it could

                                   4   theoretically support rescission or dissolution of the contract, but, as it is describing something

                                   5   that happened in the past, it does not make sense as an affirmative obligation or duty.

                                   6          Even if I assume that this language somehow contractually obligated Allstate—prior to

                                   7   formation of the contract—to determine Hilario’s premiums using the information she provided,

                                   8   Hilario’s allegations suggest that Allstate did so. See id. ¶¶ 20-21. Hilario alleges that Allstate

                                   9   determined her home’s square footage using information she presumably supplied, specifically the

                                  10   total living space of her home and the fact that she has an attached one-car garage. Id. She asserts

                                  11   that Allstate used a flawed formula to calculate her home’s square footage and specifically that

                                  12   Allstate improperly double counted her garage, id. ¶ 21, but she does not allege that Allstate
Northern District of California
 United States District Court




                                  13   wholly ignored the information she provided or determined her premiums at random. To the

                                  14   extent the policy required Allstate to use the information provided by Hilario to determine the

                                  15   policy premiums, Hilario’s allegations indicate that it did so.

                                  16          Hilario seems to suggest that Allstate was contractually obligated to calculate her home’s

                                  17   square footage and premiums correctly at the outset, but she has not identified any language in the

                                  18   contract holding Allstate to such a standard. Instead, the policy language acknowledges the

                                  19   possibility that the information listed in the policy declarations may be incorrect or incomplete and

                                  20   provides that it can be corrected and adjusted by the insured. See e.g. id. at 25 (“Please notify us

                                  21   immediately if you believe that any information on your Policy Declarations is incorrect. We will

                                  22   make corrections once you have notified us, and any resulting rate adjustments, will be made only

                                  23   for the current policy period or for future policy periods”); id. at 33 (“You agree to cooperate with

                                  24   us in determining if this information is correct and complete”). This language indicates that the

                                  25   contracting parties know and accept that there might be mistakes in the policy declaration.

                                  26          Hilario’s allegations do not establish that Allstate breached an obligation under the

                                  27   contract by allegedly double counting her garage space. Because Hilario has failed to identify a

                                  28   way in which Allstate breached the homeowners insurance policy, her breach of contract claim
                                                                                          5
                                          Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 6 of 16




                                   1   fails.

                                   2            Allstate also argues that Hilario is barred from bringing a breach of contract claim because

                                   3   she failed to notify Allstate of the alleged error with the square footage on her policy declaration, a

                                   4   condition precedent to filing suit. Dkt. No. 19 (“Mot.”) at 4-5. It notes that the policy’s “Suit

                                   5   Against Us” section states that “No suit or action may be brought against us unless there has been

                                   6   full compliance with all policy terms.” Id. at 5 (citing Compl., Ex. A, Policy at 24). It argues that

                                   7   the policy imposed a duty on Hilario to notify Allstate of any errors in the policy declaration by

                                   8   stating “Please notify us immediately if you believe that any information on your Policy

                                   9   Declaration is incorrect,” Compl., Ex. A, Policy Declarations at 1, and “You agree to cooperate

                                  10   with us in determining if [the information in the policy declaration] is correct and complete,”

                                  11   Compl., Ex. A, Policy at 4. Allstate asserts that Hilario failed to satisfy this duty prior to filing

                                  12   suit because she did not notify it of the alleged error with the square footage listed in her policy
Northern District of California
 United States District Court




                                  13   declaration. Mot. at 4-5.

                                  14            I agree that Hilario was obligated to notify Allstate of the alleged error in her policy

                                  15   declaration prior to bringing a contract claim against Allstate. Courts routinely uphold insurance

                                  16   policy terms requiring insureds to comply with all policy terms prior to bringing a lawsuit. See

                                  17   Pavlina v. Safeco Ins. Co. of Am., No. 12-cv-534-LHK, 2012 WL 5412796, at *6 (N.D. Cal. Nov.

                                  18   6, 2012) (concluding that language stating “No legal action may be brought against us until there

                                  19   has been full compliance with all the terms of the policy . . .” made all policy provisions

                                  20   conditions precedent to filing suit). Here, Hilario’s policy states “You agree to cooperate with us

                                  21   in determining if [the] information [in your policy declaration] is correct and complete,” Compl.

                                  22   Ex. A, Policy at 4, and also instructs “Please notify us immediately if you believe that any

                                  23   information on your Policy Declarations is incorrect. We will make corrections once you have

                                  24   notified us . . .” Compl., Ex. A, Policy Declarations at 1. This language obligated Hilario to

                                  25   cooperate with Allstate in ensuring her policy declarations were accurate by, at minimum,

                                  26   notifying Allstate of any errors she identified. Because Hilario does not dispute that she failed to

                                  27   cooperate with Allstate in this way prior to filing suit, she has not met all conditions precedent and

                                  28   her contract claim must be dismissed.
                                                                                           6
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 7 of 16




                                   1           Hilario makes several arguments that her claim is not barred for failure to notify Allstate,

                                   2   none of which is convincing. First, Hilario argues that the contract does not contain language

                                   3   establishing a condition precedent requiring her to notify Allstate that “she learned of Allstate’s

                                   4   double-counting and overcharging.” Dkt. No. 29 (“Opp.”) at 5. This argument mischaracterizes

                                   5   Allstate’s position – Allstate argues that Hilario was obligated to notify Allstate as to the alleged

                                   6   error in the square footage of her home as listed on the policy declaration, not that Allstate

                                   7   allegedly double-counted her garage. As discussed above, this duty is supported by language in

                                   8   Hilario’s policy.

                                   9           Second, Hilario argues that there was no obligation to notify Allstate of errors in her policy

                                  10   declaration prior to filing suit because the declaration page only states “[p]lease notify us,” not that

                                  11   she must provide notice. Opp. at 5. While the language Hilario cites arguably does not create an

                                  12   obligation, the policy separately states “You agree to cooperate with us in determining if [the]
Northern District of California
 United States District Court




                                  13   information [in your policy declaration] is correct and complete,” which unambiguously requires

                                  14   cooperation on the part of the insured. Compl., Ex. A, Policy at 4. Given the specific instruction

                                  15   on the front of the policy declaration to “Please notify us” of any errors, cooperation, in this

                                  16   context, seems to specifically require, at minimum, that an insured notify Allstate of any errors she

                                  17   identifies.

                                  18           Third, Hilario argues that even if she was required to notify Allstate of the errors in her

                                  19   policy prior to filing suit, Allstate must show that Hilario’s failure to meet this condition

                                  20   “substantially prejudiced Allstate” in order to excuse Allstate’s performance. Opp. at 6. This

                                  21   argument again misses the mark because Allstate is not asserting that its performance should be

                                  22   excused, only that Hilario is barred from filing suit because she has not complied with all

                                  23   conditions precedent under the contract to bringing a legal action. None of the cases Hilario cites

                                  24   indicate that prejudice is relevant where an insurer is not seeking relief from its own obligations

                                  25   under the contract. See e.g. Belz v. Clarendon Am. Ins. Co., 158 Cal. App. 4th 615, 625 (2007)

                                  26   (“Under California law, an insured’s breach of a notice provision or a cooperation clause does not

                                  27   excuse the insurer’s performance unless the insurer can show that it suffered prejudice”)

                                  28   (emphasis added).
                                                                                          7
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 8 of 16




                                   1          Fourth, Hilario asserts that Allstate cannot claim she failed to cooperate because she did

                                   2   not “fail[] to produce any requested records or material or fail[] to respond to any inquiries from

                                   3   Allstate” like the plaintiff in Martinez v. Infinity Ins. Co., 714 F. Supp. 2d 1057, 1062 (C.D. Cal.

                                   4   2010). Opp. at 7. This argument is not convincing. In Martinez, the issue was whether the

                                   5   plaintiff had cooperated in the context of seeking coverage for a claim and whether the plaintiff’s

                                   6   failure to cooperate justified the insurer denying her claim. 714 F. Supp. 2d at 1061. Here, the

                                   7   relevant cooperation clause relates to ensuring the accuracy of the policy declarations and the

                                   8   policy specifically instructs insureds to contact Allstate if they identify any errors in their policy.

                                   9   What constitutes “cooperation” in this context is different and the specific facts of Martinez are

                                  10   therefore not analogous.

                                  11          Fifth, Hilario argues failure to cooperate is not a proper basis for dismissal because the

                                  12   cases Allstate cites regarding cooperation clauses were decided at the summary judgment stage.
Northern District of California
 United States District Court




                                  13   Opp. at 7. But nothing in the cases Allstate cites indicates that failure to comply with a

                                  14   cooperation clause cannot be adjudicated at the motion to dismiss stage if no factual issue is in

                                  15   dispute. As discussed above, Hilario’s policy requires insureds to comply with all policy terms

                                  16   prior to filing suit. As a result, it is appropriate to assess Hilario’s compliance with the

                                  17   cooperation clause at the motion to dismiss stage.

                                  18          Finally, Hilario argues that, even if she failed to comply with the cooperation clause, she

                                  19   can still bring her contract claim because she “substantially performed” her obligations under the

                                  20   contract by paying her insurance premiums. Opp. at 8. “[W]hat constitutes substantial

                                  21   performance is a question of fact.” Magic Carpet Ride LLC v. Rugger Investment Group, L.L.C.,

                                  22   41 Cal. App. 5th 357, 364 (2019). “California has applied the doctrine of substantial performance

                                  23   to conditions precedent.” FNBN Rescon I, LLC v. Citrus El Dorado, LLC, 725 Fed. App’x. 448

                                  24   (citing Cline v. Yamaga, 97 Cal. App. 3d 329, 248 (1979); cf. 1231 Euclid Homeowners Ass’n v.

                                  25   State Farm Fire & Cas. Co., 135 Cal. App. 4th 1008, 1018 (2006) (noting that when applying the

                                  26   substantial performance standard, “the total failure to comply” with a particular insurance policy

                                  27   term does not satisfy the standard). Here, Hilario asserts that she substantially complied with her

                                  28   obligations under the policy because she paid her insurance premiums. Opp. at 8. But the
                                                                                           8
                                         Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 9 of 16




                                   1   relevant inquiry is whether she substantially performed her specific obligation to cooperate with

                                   2   Allstate to ensure her policy declaration information was accurate. See e.g. Hernandez and Nunez,

                                   3   Inc. v. Penn-America Ins. Co., 2019 WL 1423770 (C.D. Cal. Feb. 15, 2019) (separately analyzing

                                   4   whether a plaintiff substantially complied with different specific duties and terms of his policy).

                                   5   Because there is no dispute that Hilario did not attempt to notify Allstate regarding the alleged

                                   6   error in her policy declaration, or otherwise cooperate to correct the error, she did not substantially

                                   7   perform her obligations under the cooperation provision in her policy.

                                   8          For these reasons, Hilario’s contract claim is dismissed.

                                   9          Implied Covenant of Good Faith and Fair Dealing
                                  10          Hilario asserts that Allstate breached the implied covenant of good faith and fair dealing by

                                  11   charging her premiums based on an incorrect calculation of her home’s square footage. Compl. ¶

                                  12   48. Allstate argues that this claim fails because there is no underlying breach of the contract and
Northern District of California
 United States District Court




                                  13   because implied covenant claims, in the insurance context, only relate to improper withholding of

                                  14   benefits. Mot. at 6. It also argues that Hilario’s claim fails under the “voluntary payments

                                  15   doctrine.” Id. at 7. Although Allstate’s arguments miss the mark, this claim must be dismissed

                                  16   because the alleged bad faith Hilario has identified relates to conduct that predates the parties’

                                  17   contract. As a result, Hilario has failed to allege that Allstate’s conduct interfered with or

                                  18   impacted her right to receive a benefit of her contract.

                                  19           “There is an implied covenant of good faith and fair dealing in every contract that neither

                                  20   party will do anything which will injure the right of the other to receive the benefits of the

                                  21   agreement. This principle is applicable to policies of insurance.” Amadeo v. Principal Mut. Life

                                  22   Ins. Co., 290 F.3d 1152, 1158 (9th Cir. 2002) (citation and internal quotation marks omitted). “In

                                  23   the context of an insurance policy, [t]he terms and conditions of the policy define the duties and

                                  24   performance to which the insured is entitled.” Kransco v. Am. Empire Surplus Lines Ins. Co., 23

                                  25   Cal. 4th 390, 400 (2000) (citation and internal quotation marks omitted). As a result, any potential

                                  26   implied covenant claim must be based on the obligations and duties of the parties’ contract. It is

                                  27   not an avenue for challenging a contract’s terms or enforcing terms and obligations contrary to the

                                  28   contract language.
                                                                                          9
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 10 of 16




                                   1          Hilario argues that Allstate engaged in bad faith when calculating the square footage of her

                                   2   home prior to listing it in her policy. But this allegedly bad faith conduct is not redressable with

                                   3   an implied covenant claim because it predates the contract and relates to errors in the contract’s

                                   4   formation. There is no dispute that Hilario’s policy identifies the square footage of her home as

                                   5   1438 square feet and that Allstate used this figure to calculate her premiums. Compl., Ex. A,

                                   6   Policy Declarations at 1. Hilario does not allege that Allstate engaged in bad faith to deprive her

                                   7   of any benefit of the contract she actually entered into – as opposed to the benefits she would have

                                   8   been entitled to under a different contract without the alleged error. This case is distinguishable

                                   9   from Parducci v. Overland Solutions, Inc., in which I allowed an implied covenant claim to

                                  10   proceed where the plaintiff alleged that its insurer “was not calculating premiums in good faith.”

                                  11   See Parducci v. Overland Solutions, Inc., No. 18-cv-07162-WHO, 2019 WL 6311384, at *9 (N.D.

                                  12   Cal. Nov. 25, 2019). There, in contrast, the plaintiffs alleged that the insurer acted in bad faith by
Northern District of California
 United States District Court




                                  13   refusing to reduce the policy premiums when presented with evidence that the property was over-

                                  14   insured. Id. at *8-9. Here, Hilario does not allege that Allstate refused to adjust her premiums,

                                  15   but that Allstate calculated the premiums incorrectly in the original contract. Because Hilario has

                                  16   failed to identify any way in which Allstate interfered with her right to receive the benefits of her

                                  17   policy, she has failed to make out an implied covenant of good faith and fair dealing claim.

                                  18          Allstate argues that Hilario’s implied covenant of good faith and fair dealing claim fails for

                                  19   three reasons. Although, as discussed below, none of these arguments are ultimately convincing, I

                                  20   conclude that Hilario’s claim must nevertheless be dismissed for the reason discussed above.

                                  21          First, Allstate argues that Hilario’s claim fails because an implied covenant claim requires

                                  22   showing a breach of contract. Mot. at 6. This is incorrect. As I recently noted in a similar

                                  23   insurance case, “breach of a specific provision of the contract is not a necessary prerequisite to a

                                  24   claim for breach of the implied covenant of good faith and fair dealing.” Parducci, 2019 WL

                                  25   6311384, at *8. Failure to identify a specific breach of contract is not a bar to Hilario’s claim.

                                  26          Second, Allstate argues that, in the insurance context, an implied covenant claim requires

                                  27   showing that benefits due under the policy were unreasonably withheld. Mot. at 6-7. Because

                                  28   Hilario’s claim does not relate to withholding of benefits, Allstate argues the claim must fail. Id.
                                                                                         10
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 11 of 16




                                   1   But, improper withholding of benefits “is one type of bad faith claim, but not the only type, and it

                                   2   is not the bad faith claim asserted” in this case. Parducci, 2019 WL 6311384, at *9 (citing King v.

                                   3   Nat’l Gen. Ins. Co., 129 F. Supp. 3d 925, 941 (N.D. Cal. 2015). Hilario’s implied covenant claim

                                   4   does not fail because it is not related to withholding of benefits.

                                   5          Third, Allstate argues that Hilario’s claim is barred because she voluntarily paid her

                                   6   premiums despite knowing that the square footage listed on her policy was incorrect. Mot. at 7.

                                   7   “The voluntary payment doctrine bars the recovery of money that was voluntarily paid with full

                                   8   knowledge of the facts.” Parino v. BidRack, Inc., 838 F. Supp. 2d 900, 908-09 (N.D. Cal. 2011).

                                   9   “Whether a plaintiff knew her payment to be excessive at the time of payment is to be judged in

                                  10   light of the facts that were known to plaintiff and not whether plaintiff has the means of

                                  11   knowledge by which they could have discovered the payment to be excessive.” Rodman v.

                                  12   Safeway Inc., 125 F. Supp. 3d 922, 941 (N.D. Cal. 2015) (internal quotation marks omitted). The
Northern District of California
 United States District Court




                                  13   voluntary payment doctrine is an affirmative defense that can only properly be considered on a

                                  14   motion to dismiss “if the defense is based on undisputed facts or if the basis for the argument

                                  15   appears on the face of the complaint and any materials the court takes judicial notice of.”

                                  16   Ellsworth v. U.S. Bank, N.A., 908 F. Supp. 2d 1063, 1083 (N.D. Cal. 2012). Here, Allstate asserts

                                  17   that Hilario knew the square footage listed on her policy was incorrect because she knew the

                                  18   correct square footage of her home, knew what was listed on her policy, and made payments

                                  19   anyway. Mot. at 7. However, it is not clear from Hilario’s Complaint when she discovered that

                                  20   the square footage on her policy was inaccurate and whether she made any voluntary payments

                                  21   “with full knowledge” that her premiums were excessive. As a result, this issue is not appropriate

                                  22   for resolution at this stage and is not a basis for dismissing Hilario’s implied covenant claim.

                                  23          Allstate’s arguments are not convincing. Nevertheless, Hilario’s claim must be dismissed

                                  24   because it relates exclusively to alleged bad faith that predates the formation of the contract and

                                  25   does not involve interference with Hilario’s right to receive any benefit under her contract.

                                  26          UCL
                                  27          Allstate argues that Hilario’s UCL claim should be dismissed because it does not meet the

                                  28   pleading particularity requirements of Rule 9(b). It further asserts that the UCL claim fails
                                                                                         11
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 12 of 16




                                   1   because (1) she has not adequately alleged the elements of a UCL claim; (2) she has not met the

                                   2   UCL’s economic injury requirement; (3) her claim is based on the same facts as her contract

                                   3   claim, and therefore fails as a matter of law; and (4) she is not entitled to injunctive relief. I agree

                                   4   that Hilario’s claim is subject to but fails to meet the heightened Rule 9(b) standard, and therefore

                                   5   must be dismissed.

                                   6           Hilario alleges that “[s]ince at least January 2019, Allstate has been overcharging

                                   7   California policyholders by inflating the square footage of their homes in premium calculations.

                                   8   Allstate is well-aware that it has been doing so, but has failed to rectify its practices and, instead,

                                   9   has elected to continue taking unjust and unwarranted overcharges from its unwitting

                                  10   policyholders.” Compl. ¶ 1. She repeats these allegations of fraudulent conduct throughout her

                                  11   Complaint, alleging: (1) that Allstate represented that her premiums would be “based on

                                  12   information you have given us” but were actually “based on a Defendant’s false and wrongful
Northern District of California
 United States District Court




                                  13   calculations,” id. ¶¶ 39-41; (2) that Allstate “charg[ed] Plaintiff and the members of the Class

                                  14   premiums based upon falsely inflated and/or miscalculated square footage,” id. ¶ 57; and (3) that

                                  15   Allstate knowingly “failed to rectify the wrongful conduct” in “conscious disregard of the rights of

                                  16   the Plaintiff and the members of the Class.” Id. ¶ 52.

                                  17           Rule 9(b)’s heightened pleading standard applies to Hilario’s UCL claim because it is

                                  18   grounded in fraud. Under Ninth Circuit law, Rule 9(b) applies to UCL claims, including “unfair”

                                  19   and “unlawful” prong claims that allege a “fraudulent course of conduct.” See Kearns v. Ford

                                  20   Motor Co., 567 F.3d 1120, 1126-1127 (9th Cir. 2009). The elements of fraud in California are

                                  21   “(a) misrepresentation (false representation, concealment, or nondisclosure); (b) knowledge of

                                  22   falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable reliance; and (e)

                                  23   resulting damage.” Engalla v. Permanente Med. Grp. Inc., 15 Cal. 4th 951, 974 (1997). Here,

                                  24   Hilario’s UCL claim relies on an alleged “fraudulent course of conduct” and therefore sounds in

                                  25   fraud for purposes of Rule 9(b).

                                  26           Under Rule 9(b), a party must “state with particularity the circumstances constituting fraud

                                  27   or mistake,” including “the who, what, when, where, and how of the misconduct charged.” Vess v.

                                  28   Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks omitted).
                                                                                            12
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 13 of 16




                                   1   While allegations “on information and belief” may suffice, the plaintiff still “must state the factual

                                   2   basis for the belief.” Neubronner v. Milken, 6 F. 3d 666, 672 (9th Cir. 1993). Hilario’s allegations

                                   3   do not meet this standard. She adequately alleges that the correct living space of her home is 1154

                                   4   square feet and that her policy incorrectly lists her home’s square footage as 1438 square feet. See

                                   5   Compl. ¶¶ 19-20. But her remaining allegations are largely vague, speculative, and sometimes

                                   6   inconsistent. She asserts that Allstate double counted the square footage of her garage, but has not

                                   7   alleged sufficient facts to justify this assumption. Based on her allegations it is equally plausible

                                   8   that there was an error or mistake in the information Hilario provided to Allstate. More factual

                                   9   allegations are needed to support a reasonable inference that Allstate double counter her garage,

                                  10   such as what information Allstate requested from Hilario, what information Hilario provided, and

                                  11   any relevant facts, beyond conclusory statements, about how Allstate calculates the square footage

                                  12   of a property.
Northern District of California
 United States District Court




                                  13             In addition, Hilario’s Complaint contains unsupported and inconsistent claims about the

                                  14   relevant time period of the conduct alleged. In the first numbered paragraph of the Complaint,

                                  15   Hilario alleges that “[s]ince at least January 2019, Allstate has been overcharging California

                                  16   policyholders by inflating the square footage of their homes.” Compl. ¶ 1. But, she seeks to

                                  17   define a putative class of California policyholders “from August 5, 2016 to the present,” id. ¶ 23,

                                  18   and asserts in her opposition brief that the “when” of this case is “2016 to Present” Opp. at 13.

                                  19   Not only are these allegations inconsistent, they are not supported by any facts. Hilario’s own

                                  20   policy, which she attaches to the Complaint, covers a period from February 2020 to February

                                  21   2021. Complaint at 25. No other facts are alleged supporting the claim that any error predates this

                                  22   period.

                                  23             The Complaint also contains vague and unsupported statements regarding if and when

                                  24   Allstate knew of the alleged double counting issue. Hilario alleges that “Allstate is well-aware

                                  25   that it has been [double counting garage space], but has failed to rectify its practices and, instead,

                                  26   has elected to continue taking unjust and unwarranted overcharges from its unwitting

                                  27   policyholders.” Compl. ¶ 1. Later, she alleges that “[e]ven when [the double counting issue] was

                                  28   brought to Defendant’s attention, Defendant failed to rectify the wrongful conduct.” Id. ¶ 52.
                                                                                         13
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 14 of 16




                                   1   These allegations leave out key details such as how and when Allstate learned of the alleged issue.

                                   2   Hilario alleges that the problem “was brought to Defendant’s attention” but does not allege who

                                   3   raised the issue, what was communicated, who at Allstate was notified, and when.

                                   4          Finally, Hilario’s allegations regarding injury to the putative class are speculative and not

                                   5   supported by any clear factual basis. She notes at the beginning of her Complaint that all

                                   6   allegations, except for those regarding her personal experience, are made on “information and

                                   7   belief.” See Complaint at 1-2 (“Plaintiff alleges as follows based on personal knowledge as to her

                                   8   own acts and experiences, and as to all other matters, upon information and belief . . .”). While

                                   9   allegations made on “information and belief” can satisfy Rule 9(b), a plaintiff must still “state the

                                  10   factual basis for the belief.” Neubronner, 6 F. 3d at 672. Hilario has not done so here. The

                                  11   Complaint does not identify any facts, as opposed to conclusory assertions, indicating that the

                                  12   alleged problem with double counting is a state-wide issue, as opposed to a problem with Hilario’s
Northern District of California
 United States District Court




                                  13   particular policy. Something more, such as factual allegations of similar errors in other

                                  14   individuals’ policies, relevant statements or representations from Allstate, or applicable Allstate

                                  15   policies and practices, is needed to demonstrate that the alleged error with Hilario’s policy is a

                                  16   widespread issue.

                                  17          At oral argument, Hilario’s counsel represented that there are a number of facts that

                                  18   support the UCL claim including: (1) the alleged double counting issue is the result of a computer

                                  19   error or glitch that causes Allstate’s system to double count garage space; (2) Allstate has an

                                  20   internal error code dedicated to this glitch; (3) the glitch or error is the result of a change or update

                                  21   that Allstate made in January 2019; and (4) a former Allstate employee notified Allstate of the

                                  22   issue, but Allstate has not addressed the problem. While these representations from counsel

                                  23   suggest that there may be adequate factual support for Hilario’s UCL claim, none of these

                                  24   allegations is included in the current Complaint. Because Hilario’s UCL claim, as drafted, fails to

                                  25   meet Rule 9(b)’s particularity requirement, it must be dismissed.

                                  26          Allstate raises a number of other bases for dismissing Hilario’s UCL claim that I will

                                  27   briefly address. First, Allstate argues that Hilario has failed to make out a claim under the UCL’s

                                  28   “unlawful” prong because she has not identified a viable predicate violation. I agree. The UCL’s
                                                                                          14
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 15 of 16




                                   1   unlawful prong creates a cause of action to challenge business practices “forbidden by law, be it

                                   2   civil or criminal, federal, state, or municipal, statutory, regulatory, or court-made.” Saunders v.

                                   3   Superior Court, 27 Cal. App. 4th 832, 838-839 (1994). “[A] common law violation such as a

                                   4   breach of contract is insufficient” to serve as a predicate violation of an “unlawful” prong claim.

                                   5   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1044 (9th Cir. 2010). Here, Hilario

                                   6   has not identified any viable predicate violation to make out a claim under the UCL’s unlawful

                                   7   prong. Although she argues that Allstate’s conduct violates various insurance regulations in her

                                   8   opposition, see Opp. at 14, none of these regulations is alleged or addressed in her Complaint. She

                                   9   has therefore failed to adequately allege an “unlawful” claim.

                                  10          Second, Allstate argues that Hilario has failed to adequately allege an “unfair” prong claim

                                  11   because she has not alleged any conduct that is “immoral, unethical, oppressive, unscrupulous or

                                  12   substantially injurious to consumers,” or alternatively, has not alleged that Allstate’s conduct
Northern District of California
 United States District Court




                                  13   violates a public policy tethered to any specific constitutional, regulatory, or statutory provision.

                                  14   Mot. at 10. I do not agree that Hilario’s claim is inadequate for this reason. Hilario’s allegations,

                                  15   though too conclusory, assert that Allstate is knowingly double counting the garage space of

                                  16   California policyholders to unjustifiably inflate the premiums charged to consumers who fail to

                                  17   notice the errors on their policies. This asserted practice is misleading and fraudulent and

                                  18   therefore, if adequately supported by facts, would meet either of the applicable “unfair” standards

                                  19   both as conduct that is “immoral, unethical, oppressive, unscrupulous or substantially injurious to

                                  20   consumers” and conduct that violates a particular public policy – prohibitions against fraud.

                                  21          Third, Allstate argues that Hilario lacks standing under the UCL because she has not

                                  22   alleged a causal connection between the allegedly unfair business practice and her economic

                                  23   injury. Mot. at 12. Hilario’s allegations are not deficient for this reason. She has alleged that

                                  24   Allstate unjustifiably inflated the square footage of her home in order to charge her higher

                                  25   premiums. The alleged practice – improperly double counting garage space – is the direct cause

                                  26   of her alleged economic injury – overpaying insurance premiums. There is a clear causal

                                  27   connection between Allstate’s alleged improper practice and Hilario’s economic injury.

                                  28          Fourth, Allstate argues that Hilario’s UCL claim must fail because it relies on the same
                                                                                         15
                                        Case 3:20-cv-05459-WHO Document 40 Filed 12/23/20 Page 16 of 16




                                   1   alleged facts as her breach of contract claim. Mot. at 13. I disagree. Allstate cites cases noting

                                   2   that a breach of contract alone does not give rise to a UCL claim. See e.g., KEMA, Inc. v.

                                   3   Koperwhats, 658 F. Supp. 2d 1022, 1033-34 (N.D. Cal. 2009) (dismissing UCL claim where

                                   4   plaintiff “failed to allege any conduct that is ‘unlawful, unfair, or fraudulent’ independent of the

                                   5   alleged breach of contract”). These cases do not support Allstate’s assertion that a UCL claim

                                   6   fails “as a matter of law” if it relies on the same facts as a contract claim. The relevant inquiry is

                                   7   whether the alleged facts describe conduct that is “unlawful, unfair, or fraudulent.” That Hilario

                                   8   alleges the same basic facts to support her contract and UCL claims is not a valid basis for

                                   9   dismissing her UCL claim.

                                  10          Finally, Allstate argues that Hilario lacks standing to seek injunctive relief because she has

                                  11   failed to plausibly allege that there is “a sufficient likelihood that [s]he will again be wronged in a

                                  12   similar way.” Mot. at 13 (quoting Bates v. UPS, 511 F. 3d 974, 985 (9th Cir. 2007). Because
Northern District of California
 United States District Court




                                  13   Hilario’s claim fails for other reasons, I need not address this issue now. Hilario should make sure

                                  14   to include any allegations relevant to whether she is likely to “again be wronged in a similar way”

                                  15   in any amended complaint.

                                  16                                              CONCLUSION

                                  17          For the reasons discussed above, Allstate’s motion to dismiss is GRANTED. Hilario will

                                  18   have 30 days leave to amend her claims.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 23, 2020

                                  21

                                  22
                                                                                                      William H. Orrick
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         16
